DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to 07/07/2022 amendment.
Claims 2-5, 7-8, 11-21 are pending and examined.  Claims 1, 6, 9-10 have been cancelled.

Claim Rejections - 35 USC § 112
Claims 2-5, 7-8, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites limitations, which are not described in specification and conflict with each other:
Lines 12-15: “the second switching component is configured to couple the first capacitor with the first node during the first portion of the read operation and isolate the first node from the first capacitor during a second portion of the read operation;
Lines 17-22: a voltage of the first node is configured to change at a first rate during the first portion of the read operation and at a second rate during the second portion of the read operation, the second rate greater than the first rate based at least in part on the first capacitor being coupled with the first node during the first portion of the read operation and isolated from the first node during the second portion of the read operation.” [Emphasis added]
Referring to FIGS. 4 and 6, it is understood that the recited first portion of the read operation and second portion of the read operation corresponding to Phase 3 and Phase 4, respectively. The isolation between the first Node 1 and the first capacitor Cint 440 occurs when memory cell storing 2nd logic state. When that happens, voltage V_node 1 is maintained at V2 during Phase 4, and the voltage exchange at the second rate greater than the first rate does not exist.
	Claims 13 and 21 are rejected for the same reason set forth above.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that, as shown by FIG. 6, the voltage level of Node 1 is at or below this defined level when the memory cell stored either the first logic state or the second logic state.  Thus, Cint 440 maybe isolated from Node 1 irrespective of a logic state stored at the memory cell, wherein the logic state may impact additional charge transfer that occurs isolation (see pages 7-8).  Examiner partially disagrees with this statement.  
While it is true that the voltage level of Node 1 is at or below the defined level V2 when the memory cell stores either the first logic state or the second logic state, the conclusion that Cint 440 maybe isolated from Node 1 irrespective of a logic state stored at the memory cell is not true.  Applicant is kindly reminded that transistor T2 in FIG. 4 is a PMOS FET, which turns on in response to the voltage difference between the voltage 2casc at the gate and voltage at Node 2 instead of Node 1 as assumed by Applicant.  Voltage at Node 1 does not directly affect the turning on/off the transistor T2, but Node 2. 
Applicant is kindly referred to 08/23/2021 office action, pages 2-4, which explains how the diagram 502 of FIG. 5 illustrates the behavior of a voltage at Node 2 instead of Node 1 of FIG. 4.  Applicant and Examiner had reached an agreement during 10/18/2021 interview that specification and drawing were allowed to amend somewhat for the sole purpose of overcoming 08/23/2021 objection to specification and claim rejection under 112, 1st paragraph with respect to 11/23/2021 set of claims.
FIG. 5 and the corresponding description deem inappropriate for citing as support in this office action because they somewhat incorrectly describe voltages at Node 1 and Node 2 of circuit in FIG. 4.  
Assuming that FIG. 5 and the corresponding description are appropriate for purpose of discussion.  Paragraph [0068] describes the behavior of circuit in FIG. 4 when the memory cell stores a second logic state.  Paragraphs [0069]-[0070] go on and describe how transistor T2 is turned off when voltage at Node 1 reaches V2 [for the second logic state].  Paragraph [0071] describes the behavior of the circuit when the memory cell stores first logic state [different from the second logic state].  As Examiner understands, the description does not teach the isolation of transistor T2 occurred when the memory stores either logic state as agued by Applicant.  
Claims 2-5, 7-8, 11-21 maintain rejected for the reason set forth above.

Conclusion
There is no prior art rejection applied to claims 2-5, 7-8, 11-21 at this time due to the above 35 U.S.C. 112 rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 6, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824